UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from Commission File No. 0-28223 CARGO CONNECTION LOGISTICS HOLDING, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0510294 (State or other jurisdiction (I.R.S. Employer Incorporation or organization) Identification No.) P.O. Box 248 East Meadow, New York 11554 (Address of Principal Executive Offices) (888) 886-4610 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of the Registrant’s common stock as of the latest practicable date. Class Outstandingat November 30, 2010 Common Stock, $.001 par value 1 CARGO CONNECTION LOGSITICS HOLDING, INC. AND SUBSIDIARIES FORM 10-Q Table of Contents Page Part I – FINANCIAL INFORMATION 3 Item 1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 24 Items 4 and 4T –Controls and Procedures 24 Part II – OTHER INFORMATION 26 Item 1.Legal Proceedings 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.(Reserved) 28 Item 5.Other Information 28 Item 6.Exhibits 29 SIGNATURES 30 LIST EXHIBIT 2 PART I — FINANCIAL INFORMATION Item1.Financial Statements CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Cash- restricted Current assets of discontinued operations - Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued expenses $ $ Secured convertible debenture, net of discount of $0 and $0, respectively Current portion of notes payable Due to related parties Due to others Current liabilities of discontinued operations Total current liabilities TOTAL LIABILITIES Commitments and contingencies Non-controlling interest – ITG subsidiary - Mezzanine Financing Series III convertible preferred stock,par value $1.00-authorized 500,000 shares, 100,000 shares issued and outstanding (liquidation value $100,000) Series IV convertible preferred stock,par value $1.00-authorized 600,000 shares, 517,500 shares issued and outstanding(liquidation value $517,500) Series V convertible preferred stock,par value $1.00-authorized 500,000 shares, 479,867 shares issued and outstanding (liquidation value $479,867) Stockholders' Deficiency Common stock, par value $.001 - authorized 5,000,000,000 shares 1,569,907,354 and 1,569,907,354 shares issued and outstanding , respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE ANDNINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the three months ended September 30, For the nine months endedSeptember 30, Operating expenses: Selling, general and administrative Total operating expenses Loss from continuing operations ) Other expense Interest expense, net ) Loss from debt extinguishment - - ) ) Other expense - - ) Total other expense ) Net loss from continuing operations attributable to common stockholders ) Discontinued operations Gain on debt extinguishment in connection with forbearance for consideration of discontinued operations - Gain (loss) from operations of discontinued entity - ) ) Income tax benefit -net - ) - - Gain (loss) from discontinued operations ) ) Net (loss) income $ ) $ ) $ $ Net (loss) income per common share: Basic and Diluted: - Loss from continuing operations $ ) $ ) $ ) $ ) - (Loss) gain from discontinuing operations $ ) $ ) $ ) $ Weighted average number of common shares outstanding – Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 CARGO CONNECTION LOGISTICS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 September September 30, 2009 30, 2008 (unaudited) (unaudited) Cash flows from operating activities: Net loss from continuing operations attributable to common stockholders $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Loss) gain from operations of discontinued entity ) Amortization of note discounts - Loss on extinguishment of debt - Non-controlling interest ) 13 Changes in: Escrow held by attorney - Prepaid expenses - (14,531 ) Accounts payable and accrued expenses Net cash (used in) provided by operating activities - continuing ) 4,356,270 ) Net cash provided by (used in) operating activities - discontinued ) Net cash used in operating activities ) ) Cash flows from investing activities: Net cash provided by investing activities - continuing - - Net cash provided by investing activities - discontinued - Net cash provided by investing activities - Cash flows from financing activities: Repayments to officers - (1,918 ) Proceeds from notes payable - Net cash provided by financing activities - continuing - Net cash provided by financing activities - discontinued Net cash provided by financing activities Net increasein cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Interest expense $
